Case 18-31754-5-mcr            Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                            Desc
                                Certificate of Service Page 1 of 26


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                            )
In re:                                      )
                                            )                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,            )                                18-31754 (Main Case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC, )                                 18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,    )                                18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF     )                                18-31756
ATLANTA, LLC, and                           )
ALLIANCE LTS WINCHESTER, LLC                )                                18-31757
d/b/a Clarus Linen Systems1,                )
                                            )                                Chapter 11 Cases
                                   Debtors. )                                Jointly Administered
                                            )


                                      CERTIFICATE OF SERVICE


        I hereby certify that on January 28, 2019, I electronically filed the Notice Clarifying Bidding

Procedures for the Sale of Substantially All Assets of Alliance Laundry & Textile Service, LLC, d/b/a

Clarus Linen Systems with the Court using the CM/ECF System, which sent notification of such filing to

the following individuals:

                              Theodore M. Baum, Esq. – tbaum@mdmc-law.com
                           Marvin E. Clements, Jr., Esq. – agbanknewyork@ag.tn.gov
                              Mary Lannon Fangio, Esq. – mary@fangiolaw.com
                                  Gabriel J. Ferber, Esq. – bkcy@nfdlaw.com
                             Garry M. Graber, Esq. – ggraber@hodgsonruss.com
                              Kelly C. Griffith, Esq. – kgriffith@harrisbeach.com
                                 Anthony R. Hanley, Esq. – arh@ccf-law.com
                              F. Matthew Jackson, Esq. – mjackson@oalaw.com
                            Wendy A. Kinsella, Esq. – bkemail@harrisbeach.com
                             Steven Miles Lucks, Esq. – slucks@fishkinlucks.com
                                Lee Raymond Terry, Esq. – lterry@syrgov.net
                              U.S. Trustee – USTPRegion02.UT.ECF@usdoj.gov

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).

                                                                                                           3288595.1
Case 18-31754-5-mcr        Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                  Desc
                            Certificate of Service Page 2 of 26


                    Guy A. Van Baalen, Esq. – USTPRegion02.UT.ECF@usdoj.gov
                           Rober K. Weiler, Esq. – rweiler@bhlawpllc.com
                        Megan Young-John, Esq. – megan.young@mhllp.com

       And I hereby certify that I mailed, via first class mail using the United States Postal Service in

the State of New York, copies of the Notice to the individuals on the annexed service list.



                                                           /s/ Kristin M. Doner
                                             Kristin M. Doner




                                                 2                                            3288595.1
          Case 18-31754-5-mcr         Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15            Desc
                                       Certificate of Service Page 3 of 26




William J. Brown, Esq.
Angela Z. Miller, Esq.                                     Mr. Fred R. Schimel
Philips Lytle LLP                                          HSBC Bank USA, National Association
Attorneys for HSBC Bank USA, National Association          1421 W. Shure Drive, Suite #100
125 Main Street                                            Arlington Heights, IL 60004
Buffalo, NY 14203

Guy A. Van Baalen, Esq.                                    Ronald Teplitsky, Partner
Office of the United States Trustee                        NextPoint, LLC
105 U.S. Courthouse                                        Financial Advisors for Debtors
10 Broad Street                                            107 Twin Oaks Drive
Utica, NY 13501                                            Syracuse, NY 13206


Garry M. Graber, Esq.                                      Jayna Partain Lamar, Esq.
Hodgson Russ LLP                                           Maynard Cooper Gale
Attorneys for Crown Health Care Laundry Services           Attorneys for Crown Health Care Laundry Services
140 Pearl Street, Suite 100                                1901 Sixth Avenue North, Suite 2400
Buffalo, NY 14202                                          Birmingham, AL 35203


Trice Stabler, Esq.
                                                           Mr. John Giardino
Maynard Cooper Gale
                                                           c/o The Greenwich Group International LLC
Attorneys for Crown Health Care Laundry Services
                                                           805 3rd Avenue, 8th Floor
11 North Water Street, Suite 24290
                                                           New York, NY 10022
Mobile, AL 36602


Robert K. Weiler, Esq.                                     F. Matthew Jackson, Esq.
Bousquest Holstein PLLC                                    O’Connell & Aronowitz, PC
Attorneys for CAN Companies, LLC                           Attorneys for Troy Boiler Works, Inc.
110 W. Fayette Street, Suite 1000                          54 State Street, 9th Floor
Syracuse, NY 13202                                         Albany, NY 12207


Letitia James
Attorney General of the State of New York                  Internal Revenue Service
Office of the New York State Attorney General              P.O. Box 7346
The Capitol                                                Philadelphia, PA 19101-7346
Albany, NY 12224-0341




                                                       3                                           3288595.1
          Case 18-31754-5-mcr         Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15           Desc
                                       Certificate of Service Page 4 of 26



                                                           Cassandra Caverly, Esq.
NYS Department of Taxation & Finance
                                                           Office of the General Counsel
Attn: Bankruptcy Unit
                                                           Pension Benefit Guaranty Corporation
P.O. Box 5300
                                                           1200 K. Street, N.W.
Albany, NY 12205
                                                           Washington, DC 20005-4026


NYS Department of Environmental Conservation               Basil Seggos, Commissioner
Office of General Counsel                                  NYS Department of Environmental Conservation
625 Broadway                                               625 Broadway
Albany, NY 12233                                           Albany, NY 12233


United States Environmental Protection Agency
Attn: Douglas Fischer, Asst. Regional Counsel              Georgia Environmental Protection Division
New York/Caribbean Superfund Branch
                                                           Mountain District
Office of Regional Counsel
Region 2
                                                           4244 International Parkway
290 Broadway, 17th Floor                                   Atlanta, GA 30354
New York, NY 10007-1866

                                                           Georgia Environmental Protection Division
Georgia Environmental Protection Division
                                                           Mountain District
Southwest District
                                                           P.O. Box 3250
2024 Newton Road
                                                           16 Center Road
Albany, GA 31701
                                                           Cartersville, GA 30120


                                                           Jenny Howard, Corporate Counsel
South Carolina Board of Health and Environ. Control        Tennessee Dept. of Environmental and Conservation
2600 Bull Street                                           William Snodgrass Building
Columbia, SC 29201                                         312 Rosa Parks Boulevard, Second Floor
                                                           Nashville, TN 37243


Pennsylvania Dept. of Conservation & Natural Res.          Steven M. Lucks, Esq.
Attn: Audrey Feinman Miner, Chief Counsel                  Fishkin Lucks LLP
Rachel Carson State Office Building                        Attorneys for Direct Energy Entities
400 Market Street                                          277 Broadway, Suite 408
Harrisburg, PA 17105                                       New York, NY 10007




                                                       4                                          3288595.1
          Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15           Desc
                                        Certificate of Service Page 5 of 26



                                                            Wendy A. Kinsella, Esq.
Megan Young-John, Esq.                                      Kelly C. Griffith, Esq.
McDowell Hetherington LLP                                   Harris Beach PLLC
Attorneys for Direct Energy Entities                        Attorneys for NYSID and
1000 Fannin Street, Suite 2700                              AMCP Clean Acquisition Company
Houston, TX 77002                                           333 West Washinton Street, Suite 200
                                                            Syracuse, NY 13202

Anthony R. Hanley, Esq.                                     Mary Lannon Fangio, Esq.
Costello, Cooney & Fearon, PLLC                             Whitelaw & Fangio
Attorneys for American Associated Co., Inc.                 Attorneys for Willingham 1631, LLC
5701 West Genesee Street                                    247 West Fayette Street, Third Floor
Camillus, NY 13031                                          Syracuse, NY 13202

                                                            David M. Banker, Esq.
Theodore Baum, Esq.
                                                            Gilbert R. Saydah, Jr., Esq.
McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                                            CKR Law
Attorneys for Wellstart Health Systems, Inc.
                                                            Proposed Counsel for Creditors Committee
820 Bausch & Lomb Place
                                                            1330 Avenue of the Americas, 14th Floor
Rochester, NY 14604
                                                            New York, NY 10019

                                                            Tennessee Department of Revenue
Lee Terry, Esq., Asst. Corp. Counsel                        c/o Office of the Attorney General
City of Syracuse                                            Attn: Marvin E. Clements, Jr., Esq.
300 City Hall                                               Attn: Bankruptcy Division
Syracuse, NY 13202                                          P.O. Box 20207
                                                            Nashville, TN 37202-0207


Med One Capital Funding, LLC
                                                            MB Financial Bank, N.A.
Attn: Larry R. Stevens, President and CEO
                                                            16111 North River Road
10712 South 1300 East
                                                            Rosemont, IL 60018
Sandy, UT 84094



MB Financial Bank, N.A.
                                                            IPA One
Attn: Randall T. Conte, Vice President and CFO
                                                            10712 South 1300 East
800 West Madison Street
                                                            Sandy, UT 84094
Chicago, IL 60607




                                                        5                                          3288595.1
         Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15     Desc
                                       Certificate of Service Page 6 of 26




Optum Bank, Inc.                                           Optum Bank, Inc.
2525 Lake Park Boulevard                                   2525 Lake Park Boulevard
Salt Lake City, UT 84120                                   West Valley City, UT 84120




OptumHealth Bank, Inc.                                     OptumHealth Bank, Inc.
2525 Lake Park Boulevard                                   2525 Lake Park Boulevard
Salt Lake City, UT 84120                                   West Valley City, UT 84120




Prime Alliance Bank                                        Republic Bank
1868 South 500 West                                        801 North 500 West, Suite 103
Woods Cross, UT 84087                                      Bountiful, UT 84087




                                                           City of Anderson
CHTD Company
                                                           Business License Office
P.O. Box 2576
                                                           601 South Main Street
Springfield, IL 62708
                                                           Anderson, SC 29624




City of East Point                                         City of Spartanburg
1526 East Forrest Avenue, Suite 400                        1450 W. Broad Street
East Point, GA 30344                                       Spartanburg, SC 29304




Floyd County Tax Commissioner
                                                           Fulton County Tax Commissioner
4 Government Plaza, Suite 109
                                                           141 Pryor Street, SW
Floyd County Historic Courthouse
                                                           Atlanta, GA 30303
Rome, GA 30161




                                                       6                                    3288595.1
          Case 18-31754-5-mcr        Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15         Desc
                                      Certificate of Service Page 7 of 26




Georgia Department of Revenue
                                                          South Carolina Department of Revenue and Taxation
Bankruptcy Section
                                                          P.O. Box 12265
1800 Century Blvd., NE, Suite 9100
                                                          Columbia, SC 29211-9979
Atlanta, GA 30345-3208




South Carolina Department of Revenue and Taxation         Spartanburg County Treasurer
775 Addison Avenue, Suite 201                             366 North Church Street, #300
Rock Hill, SC 29730                                       Spartanburg, SC 29303



Ryder Truck Rental
                                                          Superior Group of Companies, Inc.
d/b/a Ryder Transportation
                                                          Attn: Stephanie Burton, Esq., Assoc. General Counsel
Attn: Michael Mandell
                                                          10055 Seminole Blvd.
11690 NW 105th Street
                                                          Seminole, FL 33772
Miami, FL 33178


Tyler Staffing Services, Inc.                             Houston Hospitals, Inc. d/b/a Houston Healthcare
d/b/a Chase Professionals                                 Attn: Cary Martin, CEO
Attn: Tracey Bailey                                       Houston Medical Center
750 Hammond Drive NE                                      1601 Watson Boulevard
Atlanta, GA 30328-6136                                    Warner Robins, GA 31093


A&P Coat, Apron and Linen Supply, Inc.
                                                          Angelica
d/b/a Unitex Rental Services
                                                          Attn: John Partridge
Attn: Steve Gottlieb or Michael Potack
                                                          1901 S. Meyers Road Suite 630
565 Taxter Road, Suite 620
                                                          Oakbrook Terrace, IL 60181
Elmsford, NY 10523-2300


                                                          Clean Rental Services, Inc.
Century Linen
                                                          Attn: James Wasserson, CEO
335 N. Main Street
                                                          4352 North American Street
Gloversville, NY 12078
                                                          Philadelphia, PA 19140




                                                      7                                       3288595.1
          Case 18-31754-5-mcr         Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15          Desc
                                       Certificate of Service Page 8 of 26



Emerald Textiles
                                                           FDR Services Corp.
Highland Avenue Capital
                                                           Attn: Keith Luneburg or Sal Romeo
Attn: Chris Bryan
                                                           44 Newmans Court
205 Pier Avenue, Suite 102
                                                           Hempstead, NY 11550
Hermosa Beach, CA 90254


Florida Linen                                              Handcraft Healthcare Linen Services
Attn: Richard or Christian Luneburg                        Attn: Keith Nichols
12011 Panama City Beach Parkway                            2810 Cofer Road
Panama City, FL 32407                                      Richmond, VA 23224


Logan’s Linen
                                                           Nixon Uniform Service, Inc.
Thompson Street Capital
                                                           Attn: Jason Berstein, CEO or Jack Phillips, CFO
Attn: Jeff Senneff
                                                           500 Centerpoint Blvd.
120 S. Central Ave., Suite 600
                                                           New Castle, DE 19720
St. Louis, Missouri 63105


Puretex Solutions
                                                           Prudential Overall Supply
Sunrise Capital Partners
                                                           Attn: Stefan Schurter, SVP
Attn: Nevil Shah
                                                           1661 Alton Parkway
1000 Aviara Parkway, Suite 205
                                                           Irvine, CA 92606
Carlsbad, CA 92011


UniFirst Corp.                                             United Hospitality Services, LLC
Attn: Shane O’Connor, SVP/CFO                              Attn: Philip A. Sharpe or Wesley J. Goebel
68 Jonspin Road                                            7990 Second Flags Drive, Suite A
Wilmington, MA 01887                                       Austell, GA 30168



United Linen                                               Universal Linen
Attn: Phillip Foussard                                     Attn: Tom Austin, CEO
400 SW Frank Phillips Blvd.                                1807 Commerce Road
Bartlesville, OK 74003                                     Louisville, KY 40208




                                                       8                                         3288595.1
          Case 18-31754-5-mcr       Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15           Desc
                                     Certificate of Service Page 9 of 26



Your Linen Service, Inc.
                                                         AFI Partners
Attn: David M. Struminger, COO
                                                         Attn: EJ Antonio
4778, 1400 Hickory Hill Road
                                                         158 Mercer Street, 2nd Floor
Petersburg, VA 23803
                                                         New York, NY 10012



Ames Watson                                              Architect Equity
Attn: Lawrence Berger                                    Attn: John Spiezia
4500 East West Highway, Suite 125                        222 Pacific Coast Highway, 10th Floor
Bethesda, MD 20814                                       El Segundo, CA 90245



Asgard Partners                                          Aterian Investments Partners, LLC
Attn: Robert Beall                                       Attn: Chris Thomas or Daniel Phan
12 East 49th Street, 11th Floor                          11 E 44th Street #1803
New York, NY 10017                                       New York, NY 10017


                                                         CenterGate Capital
Blue Wolf Capital
                                                         Attn: Tim Liu
Attn: Michael Ranson
                                                         900 South Capital of Texas Highway
One Liberty Plaza, 52nd Floor
                                                         Las Cimas IV, Suite 478
New York, NY 10006
                                                         Austin, TX 78746


DW Partners                                              Excelsior Capital
Attn: John Buck                                          Attn: Steve Emerson
150 N. Radnor-Chester Road, Suite 110                    4695 MacArthur Court, Suite 370
Radnor, PA 19087                                         Newport Beach, CA 92660



Gardner Standard                                         Gores Group
Attn: Phillip Johnson                                    Attn: David Leeney
885 Third Avenue, Suite 2403                             9800 Wilshire Blvd.
New York, NY 10022                                       Beverly Hills, CA 90212




                                                     9                                        3288595.1
          Case 18-31754-5-mcr     Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15         Desc
                                   Certificate of Service Page 10 of 26




H.I.G. Capital                                         Hidden Harbor
Attn: Ricky Stokes                                     Attn: Tucker Coates
600 5th Ave., 24th Floor                               5355 Town Center Road, Suite 702
New York, NY 10020                                     Boca Raton, FL 33486



Insight Equity Partners                                Kingswood Capital
Attn: Taylor West                                      Attn: Alex Wolf
400 Madison Avenue, #15                                11777 San Vincente Blvd, Suite 650
New York, NY 10017                                     Los Angeles, CA 90049



Littlejohn                                             MTN Capital
Attn: Angus Littlejohn                                 Attn: Olivier Trouveroy
P.O. Box 10065                                         489 Fifth Avenue, 24th Floor
Savannah, GA 31412                                     New York, NY 10017



New Water Capital                                      Oakland Standard
Attn: Andrew Ravenna                                   Attn: Bryan Tolles
2424 Federal Highway, Suite 418                        280 W. Maple Road, Suite 305
Boca Raton, FL 33431                                   Birmingham, MI 48009



Platinum Equity                                        Prophet Equity, LLC
Attn: Scott Fitch or Casey Lo                          Attn: John Tatum
52 Vanderbilt Ave., 21st Floor                         1460 Main Street, Suite 200
New York, NY 10017                                     Southlake, Texas 76092



Resilience Capital Partners, LLC                       Resurgent Ventures
Attn: B. Monsou, R. Schwartz or D. Glickman            Attn: Bryce Winkle
25101 Chagrin Blvd., Suite 350                         31416 Agoura Road # 105
Cleveland, OH 44122                                    Westlake Village, CA 91361




                                                  10                                        3288595.1
          Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15              Desc
                                        Certificate of Service Page 11 of 26




Revolution Capital                                              MFG Partners
Attn: Jeremy Patel                                              Attn: Jeff Mizrahi
54 West 40th Street                                             135 East 57th Street, 14th Floor
New York, NY 10018                                              New York, NY 10022


Skyview Capital
                                                                Solace Capital Partners
Attn: Bryan Betts
                                                                Attn: Christopher Brothers or Andrew Morris
8th Floor, North Tower
                                                                595 Madison Avenue, 31st Floor
2000 Avenue of the Stars
                                                                New York, NY 10022
Los Angeles, CA 90067


Stone Calibre                                                   Summit Investment Management
Attn: Nick Matzke                                               Attn: Patrick Gilbert
2049 Century Park East, Suite 2550                              1700 Lincoln Street, Suite 2150
Los Angeles, CA 90067                                           Denver, CO 80203



T5 Equity Partners                                              Transom Capital Group
Attn: Ira Perlmuter                                             Attn: Harrison Furse
1 Meadowlands Plaza                                             100 N. Pacific Coast Highway, Suite 1725
East Rutherford, NJ 07073                                       El Segundo, CA 90245


Turnspire
                                                                Victory Park Capital
Attn: Peter Northrup
                                                                Attn: Zachary Nemes
575 Madison Avenue, Suite 1006
                                                                150 N. Riverside Plaza, Suite 5200
New York, NY 10022
                                                                Chicago, IL 60606

1631 Willingham BT, LLC                   23 Contracting Squadron - FA4830          A-1 Products Inc.
700 Promontory Point Lane, Unit 1401      4380B Alabama Road, Bldg. 932             P.O. Box 8347
San Mateo, CA 94404                       Moody A F B, GA 31699-1794                Birmingham, AL 35118



A-1 Products, Inc.                        ABM Lanier-Hunt Airport Parking           ACA Enterprises
1235 E. Kennestone Circle                 6033 South Terminal Parkway               870 North Woodland Avenue
Marietta, GA 30066                        Atlanta, GA 30321-9999                    Clyde, OH 43410




                                                           11                                         3288595.1
           Case 18-31754-5-mcr        Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15               Desc
                                       Certificate of Service Page 12 of 26


ADT Protection1                          AFLAC                                  Airgas USA, LLC
P.O. Box 49292                           Worlwide Headquarters                  630 Buffington Road
Wichita, KS 67201                        1932 Wynnton Road                      Piedmont, SC 29673
                                         Columbus, GA 31999


Alarm Systems, Inc.                      Alliance Laundry and Textile           Alliance Laundry and Textile Service
P.O. Box 2732                            Service of Atlanta, LLC                of Atlanta, LLC
Rome, GA 30164-2732                      60 Grider Street                       60 Grider Street
                                         Buffalo, NY 14215                      Buffalo, NY 14215


Alliance LTS Winchester, LLC             American Associated Cos, Inc.          American Associated Cos., Inc.
60 Grider Street                         140 Cecil Court                        P.O. Box 142039
Buffalo, NY 14215                        Fayetteville, GA 30214                 Fayetteville, GA 30214



American Associated Cos., Inc.           American Associated Cos., Inc.         Amtech Industrial Supply, LLC
116 Bethea Road, Ste 424                 140 Cecil Court                        745 Trabert Avenue NW
Fayetteville, GA 30214                   Fayetteville, GA 30214                 Atlanta, GA 30318



Amtran Medical Transportation, Inc.      Amulatory Care Center                  AnMed Health
14 Redmond Ct. NW                        947 S. Broad Street                    2000 East Greenville Street
Rome, GA 30165-1244                      Thomasville, GA 31792-6161             Anderson, SC 29621



AnMed Health Cannon                      AnMed Health Medical Center            AnMed Health North Campus
123 WG Acker Drive                       800 N. Fant Street                     2000 E. Greenville Street
Pickens, SC 29671-2739                   Anderson, SC 29621-5708                Anderson, SC 29621-1580



AnMed Health Sleep Lab                   AnMed Health Wound & Hyperbaric        Applied Industrial Technologies
355 Old Greenville Road                  Medicine                               337 S. Erwin Street
Spartanburg, SC 29301-4755               2000 E. Greenville Street, Ste. 5110   Cartersville, GA 30120-3913
                                         Anderson, SC 29621-1763


Archbold Memorial Hospital, Inc.         Archbold Primary Care                  Archbold Sleep Center
915 Gordon Avenue                        2621 E. Pinetree Blvd.                 114 Momosa Drive, Ste D
Thomasville, GA 31792-6614               Thomasville, GA 31792-4840             Thomasville, GA 31792-6679



Atlanta Sprinkler Inspection             Atlanta Sprinkler Inspection           Atlas Copco Compressors LLC
P.O. Box 929                             32 Business Center Drive               92 Interstate Drive
Dacula, GA 30019-0929                    Winder, GA 30680                       West Springfield, MA 01089




                                                            12                                        3288595.1
           Case 18-31754-5-mcr             Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                   Desc
                                            Certificate of Service Page 13 of 26


Atlas Health Care Linen Services Co.,LLC      Bainbridge Specialty Clinic                Banks Boiler Service, Inc.
414 West Taylor Street                        1323 E. Shotwell Street                    P.O. Box 50608
Syracuse, NY 13202                            Bainbridge, GA 39819-4252                  Albany, GA 31703-0608



Banks Boiler Service, Inc.                    Bearing Distributors, Inc.                 Bearings and Drives, Inc.
2265 Toledo Drive                             P.O. Box 887                               P.O. Box 116733
Albany, GA 31705                              Columbia, SC 29202                         Atlanta, GA 30368-6733



BG Neurology                                  Boiler Supply Company                      Boyce Lee Blackwood III
1071 Boiling Springs Road                     P.O. Box 40225                             230 Humphries Road
Spartanburg, SC 29303-2201                    Nashville, TN 37204-0225                   Cowpens, SC 29330



Brooks County Hospital                        C. J. Compton Plumbing & Heating, Inc.     Caduceus Occupational
903 N. Court Street                           7606 Prince Street                         535 N. Central Ave.
Quitman, GA 31643-1315                        Spartanburg, SC 29303                      Atlanta, GA 30350



Camp Industries, Inc.                         Canon Financial Services, Inc.             Captain Vending Services
P.O. Box 833                                  14904 Collections Center Drive             471 N. Sessions Street NW
38 Superior Drive                             Chicago, IL 60693                          Marietta, GA 30060
Rome, GA 30161


Cardio Consultants of South Georgia           Carlton Breast Center At Meredyth Place    Carolina Center for Behavioral Health
100 Mimosa Drive                              2709 Meredyth Drive, Ste 260               2700 E. Phillips Road
Thomasville, GA 31792-6676                    Albany, GA 31707-0218                      Greer, SC 29650-4815



Carolina Occupational Healthcare, LLC         Carolina Orthopaedic & Neurologic Assoc.   Carolina Technical Services, Inc.
1715 Blanding Street                          1330 Boiling Springs Road, Ste 1600        P.O. Box 268
Columbia, SC 29201                            Spartanburg, SC 29303-4219                 China Grove, NC 28023



Carson's Nut-Bolt & Tool Co., Inc.            CC Boiler Sales & Service, Inc.            Center for Advanced Rehabilitation
P.O. Box 3629                                 P.O. Box 561745                            110 Park City Road
Greenville, SC 29608-3629                     Charlotte, NC 28256                        Rossville, GA 30741-3980



Center for Advanced Rehabilitation            Centerstone Linen Services, LLC            Charter Communications
SACU 3rd Floor                                60 Grider Street                           P.O. Box 742614
100 Gross Crescent Circle                     Buffalo, NY 14215                          Cincinnati, OH 45274-2614
Fort Oglethorpe, GA 30742-3643



                                                                  13                                          3288595.1
            Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15             Desc
                                          Certificate of Service Page 14 of 26


Chase Professionals                         Chem-Aqua                           Chem-Aqua
Tyler Staffing Services, Inc.               P.O. Box 152170                     23261 Network Place
P.O. Box 534501                             Irving, TX 75015                    Chicago, IL 60673-1232
Atlanta, GA 30353-4501


Chief Fire Protection Company               Cintas - EP                         Cintas Corporation
689 Whitehall Street, SW                    1705 Corporate Drive, Suite 440     P.O. Box 630803
Atlanta, GA 30310                           Norcross, GA 30093                  Cincinnati, OH 45263-0803



Cintas-EP                                   CIT                                 City Electric Supply
P.O. Box 631025                             21146 Network Place                 P.O. Box 71465
Cincinnati, OH 45263-1025                   Chicago, IL 60673-1211              North Charleston, SC 29415



City of Albany                              City of Albany                      City of Anderson
Attn: Finance Department                    Attn: Finance Department            Business License Office
P.O. Box 447, Suite 460                     222 Pine Avenue                     601 South Main Street
Albany, GA 31702-0447                       Albany, GA 31702-0447               Anderson, SC 29624


City of East Point                          City of East Point                  City of Spartanburg
1526 East Forrest Avenue, Suite 400         2791 East Point Street              1450 W. Broad Street
East Point, GA 30344                        East Point, GA 30344-3239           Spartanburg, SC 29304



Combustion Services, Inc.                   Commercial Trailer Leasing, Inc.    Computer Software Architects LLC
101 Mountain Ridge                          103 Eisenhower Parkway, Suite 300   601 21st Street, Suite 300
Industrial Park                             Roseland, NJ 07068                  Vero Beach, FL 32960
Taylors, SC 29687


Concentra Medical Centers                   Consolidated International Corp.    Constellation NewEnergy
P.O. Box 82730                              P.O. Box 3428                       P.O. Box 5473
Hapeville, GA 30354                         Rancho Palos Verdes, CA 90275       Carol Stream, IL 60197-5473



Constellation NewEnergy - Gas Division      Crothall Laundry Services, Inc.     Crowe Lawn Care LLC
9960 Corporate Campus Drive                 901 RA Dent Boulevard               6 Maplelane Street
Suite 2000                                  Augusta, GA 30901-5112              Spartanburg, SC 29301
Louisville, KY 40223


Daisy Mvou                                  David M. Krawczyk                   De Lage Landen Financial Services, Inc.
2300 County Walk                            229 Hearthwood Lane                 P.O. Box 41602
Apt. 916                                    Simpsonville, SC 29681              Philadelphia, PA 19101-1602
Snellville, GA 30039



                                                               14                                   3288595.1
            Case 18-31754-5-mcr           Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                  Desc
                                           Certificate of Service Page 15 of 26


De Lage Landen Financial Services, Inc.      De Lage Landen Financial Services, Inc.   De Lage Landen Financial Services, Inc.
1111 Old Eagle School Road                   Attn: Lease Processing Center             Attn: Lease Processing Center
Wayne, PA 19087                              1111 Old Eagle School Road                1111 Old Eagle School Road
                                             Wayne, PA 19087                           Wayne, PA 19087-8608


Department of Veterans Affairs               Directv                                   Dival Safety Equipment, Inc.
VISN 7 Network Contracting Activity          Business Service Center                   1721 Niagara Street
501 Greene Street                            P.O. Box 410347                           Buffalo, NY 14207
Hatcher Building - Suite 2                   Charlotte, NC 28241
Augusta, GA 30901

Diversified Plastics, Inc.                   Duke Energy                               Dunwoody Urgent Care
1309 Highway 917 West                        P.O. Box 70515                            1730 Mount Vernon Road
Latta, SC 29565                              Charlotte, NC 28272-0515                  Atlanta, GA 30338-4245



Eastern Industrial Supplies, Inc.            Ecolab Pest Elimination Division          Eden Terrace of Spartanburg
P.O. Box 75106                               26252 Network Place                       2780 E. Main Street
Charlotte, NC 28275                          Chicago, IL 60673-1262                    Spartanburg, SC 29307-1248



EMB, BMACH                                   Encompass Group, LLC                      EP Star Wipers, Inc. - RAGS
Martin Army Community Hospital               Dept. 40254                               1125 E. Main Street
7950 Martin Loop                             P.O. Box 740209                           Newark, OH 43055-8869
Fort Benning, GA 31905                       Atlanta, GA 30374-0209


EPS Plumbing Services, LLC                   ExperCare                                 Express Services, Inc.
2076 Montgomery Drive                        Attn: Billing Department                  P.O. Box 535434
Duluth, GA 30096                             P.O. Box 2233                             Atlanta, GA 30353-5434
                                             Loves Park, IL 61131-2233


Express Services, Inc.                       Family Medical Center                     Fashion Seal Uniforms
d/b/a Express Employment Professionals       1657 N. Expressway                        P.O. Box 748000
P.O. Box 535434                              Griffin, GA 30223-1276                    Cincinnati, OH 45274-8000
Atlanta, GA 30353-5434


Fashion Seal Uniforms                        Fastenal Company                          Fastenal Industrial & Construction Supp.
P.O. Box 636822                              604A & 604B Cordell Drive                 P.O. Box 1286
Cincinnati, OH 45263-6822                    College Park, GA 30349                    Winona, MN 55987-1286



FedEx                                        Fedex                                     First Georgia Physician Group
P.O. Box 223125                              P.O. Box 660481                           4000 Shakerag Hill, Ste 3201
Pittsburgh, PA 15251-2125                    Dallas, TX 75266-0481                     Peachtree City, GA 30269-4047




                                                               15                                           3288595.1
           Case 18-31754-5-mcr         Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                 Desc
                                        Certificate of Service Page 16 of 26


First Georgia Physician Group             Floyd County Tax Commissioner           Floyd County Tax Commissioner
101 Yorktown Drive, Suite 100             4 Government Plaza, Suite 109           P.O. Box 26
Fayetteville, GA 30214                    Floyd County Historic Courthouse        Rome, GA 30162-0026
                                          Rome, GA 30161


Floyd Healthcare Management, Inc.         Forklift Services, LLC                  Fort Jackson
304 Turner McCall Boulevard               P.O. Box 160880                         Building 3295 Forney Street
Rome, GA 30165                            Boiling Springs, SC 29316               Columbia, SC 29202



Fowler Brothers Cleaners & Laundry        Fresenius Medical Care of               Fresenius Medical Care of
614 North Church Street                   Duluth-Lawrenceville                    DeKalb/Rockdale
Spartanburg, SC 29303                     1115 Herrington Road                    6085 Hillandale Drive
                                          Lawrenceville, GA 30044-7503            Lithonia, GA 30058-4839


Fresenius Medical Care of Decatur         Fresenius Medical Care of Honey Creek   Fulton County Tax Commissioner
2721 Irvin Way                            1901 Honey Creek Commons SE             141 Pryor Street SW
Decatur, GA 30030-1720                    Conyers, GA 30013-5806                  Atlanta, GA 30303



G & K Services                            G-Five, Inc.                            G. A. Braun, Inc.
6030 Lagrange Blvd.                       297-H Garlington Road                   Department No. 309
Atlanta, GA 30336                         Greenville, SC 29615                    P.O. Box 8000
                                                                                  Buffalo, NY 14267


GA State Univ. Student Health Clinic      GE Capital                              Georgia Baptist College of Nursing
141 Piedmont Avenue, NE                   P.O. Box 105710                         Mercer University
Suite D                                   Atlanta, GA 30348-5710                  3001 Mercer University Drive
Atlanta, GA 30303-2417                                                            Atlanta, GA 30341-4115


Georgia Breast Surgery, PC                Georgia Department of Revenue           Georgia Department of Revenue
631 Professional Drive, Ste 240           Bankruptcy Section                      Attn: Payroll Tax
Lawrenceville, GA 30046-3367              1800 Century Blvd., NE, Ste 9100        148 Andrew Young International Blvd.
                                          Atlanta, GA 30345-3208                  Atlanta, GA 30303


Georgia Regional Hospital                 Glenn-Mor Nursing Home                  GoldStar EMS
1915 Eisenhower Drive                     10629 US Highway 19 S                   922 E. Jefferson Street, Ste E
Savannah, GA 31406-5027                   Thomasville, GA 31792-1127              Americus, GA 31709-4781



Grady General Hospital                    Grady Health System                     Grainger
1182 5th Street SE                        80 Jesse Hill Jr. Drive S.E.            730 Congaree Road
Cairo, GA 39828-3141                      Atlanta, GA 30303-3050                  Greenville, SC 29607-3598




                                                              16                                        3288595.1
            Case 18-31754-5-mcr       Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                 Desc
                                       Certificate of Service Page 17 of 26


Grainger                                 Grainger                               Grainger
5300 Frontage Road                       Dept. 848866406                        Dept. 831813324
Forest Park, GA 30297-2516               Palatine, IL 60038-0001                Palatine, IL 60038-0001



Gwinnett Medical Center                  Harley's Electronics, Inc.             Home Hospice Nurses-Direct Sale
1000 Medical Center Boulevard            1093 Asheville Highway                 1530 Drayton Road
Lawrenceville, GA 30046                  Spartanburg, SC 29303                  Spartanburg, SC 29307



Hospice of Laurens County                Hospice of the Upstate, Inc.           Hospital Services, Inc.
1304 Springdale Drive                    Attn: Pamela S. Melbourne, President   2751 The Boulevard
Clinton, SC 29325-7226                   1835 Rogers Road                       Columbia Industrial Park
                                         Anderson, SC 29621                     Columbia, SC 29209


Hospital Services, Inc.                  Houston Health Pavilion                Houston Hospitals, Inc.
2751 The Boulevard                       233 N. Houston Road                    d/b/a Houston Healthcare
Columbia, SC 29209                       Warner Robins, GA 31093-3024           1601 Watson Boulevard
                                                                                Warner Robins, GA 31093


Houston Medical Center                   Houston Perry Hospital                 Houston Surgery Center
c/o Houston Hospitals, Inc.              1120 Morningside Drive                 1659 Watson Blvd.
1601 Watson Blvd.                        Perry, GA 31069-2906                   Warner Robins, GA 31093-3431
Warner Robins, GA 31093


HSBC Bank USA, National Association      HSBC Bank USA, National Association    Humbleton Industrial
452 Fifth Avenue                         c/o Hahn & Hessen LLP                  49 Duncan Circle
New York, NY 10018                       488 Madison Avenue                     Sunny Industrial Park
                                         New York, NY 10022                     Hiram, GA 30141


Hygiena, LLC                             Illingworth Engineering Company        Integra Business Alternatives LLC
941 Avenida Acaso                        6855 Phillips Parkway Drive South      P.O. Box 4932
Camarillo, CA 93012                      Jacksonville, FL 32256                 Albany, GA 31706



Integra Business Alternatives LLC        Integra Business Alternatives, Inc.    Integra Business Alternatives, LLC
1704 N. Slappey Blvd.                    1704 N. Slappey Blvd.                  c/o Kitchens Kelley Gaynes P.C.
Albany, GA 31701                         Columbus, GA 31901                     Attn: Bryan Kaplan, Esq.
                                                                                5555 Glenridge Connector
                                                                                Atlanta, GA 30342

Internal Revenue Service                 Interstate Nationalease                IPA One
Centralized Insolvency Operation         2700 Palmyra Road                      10712 South 1300 East
P.O. Box 7346                            Albany, GA 31707                       Sandy, UT 84094
Philadelphia, PA 19101-7346



                                                             17                                         3288595.1
           Case 18-31754-5-mcr             Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                  Desc
                                            Certificate of Service Page 18 of 26


IPA One                                       Jackson-Hirch, Inc.                        Jensen USA, Inc.
c/o CT Lien Solutions                         700 Anthony Trail                          Dept. CH 19533
P.O. Box 29071                                Northbrook, IL 60062                       Palatine, IL 60055-9533
Glendale, CA 91209-9071


Jensen USA, Inc.                              Joe-Anne Burgin Nursing Home               John Giardino
99 Aberdeen Loop                              321 Randolph Street                        203 E. 77th Street
Panama City, FL 32405                         Cuthbert, GA 39840-6127                    New York, NY 10075



John Giardino                                 Judson G. Black, MD LLC                    Kaeser Compressors
188 Bidwell Parkway                           755 Mount Vernon Hwy NE, Ste 430           P.O. Box 946
Buffalo, NY 14222                             Atlanta, GA 30328-4279                     Fredericksburg, VA 22404



Kendric McCarty                               Key Office Solutions                       Laboratory Corp. of America Holding
3399 Benthollow Lane                          841 California Avenue                      P.O. Box 12140
Duluth, GA 30096                              Spartanburg, SC 29303                      Burlington, NC 27216-2140



Lavatec Laundry Technologies, Inc.            Leaf                                       Leaf - 004
P.O. Box 215                                  P.O. Box 742647                            P.O. Box 742647
49 Lancaster Drive                            Cincinnati, OH 45274-2647                  Cincinnati, OH 45274-2647
Beacon Falls, CT 06403


Lewis Hall Singletary Oncology Center         Linen Replacement in Excess of Allowance   Linen Replacement in Excess of Allowance
919 S. Broad Street                           1631 Willingham Drive                      355 Old Greenville Road
Thomasville, GA 31792-6114                    Atlanta, GA 30344-4810                     Spartanburg, SC 29301-4755



Linen Replacement in Excess of Allowance      Lung & Chest Medical Associates            M & J Machine, Inc.
404 Hodges Avenue                             2030 N. Church Street Place                P.O. Box 5993
Albany, GA 31701-1614                         Spartanburg, SC 29303-2706                 Spartanburg, SC 29304-5993



Martin Army Hospital                          Mary Black Health System LLC               Mary Black Memorial Hospital
7950 Martin Loop                              1700 Skyline Drive                         1700 Skylyn Drive
Fort Benning, GA 31905-5648                   Spartanburg, SC 29304                      Spartanburg, SC 29307-1041



Maxi-Press Elastomeric, Inc.                  MB Financial Bank, N.A.                    MBMH Outpatient Therapy Services
80 Turnpike Drive, Suite 4                    16111 North River Road                     1650 Skylyn Drive, Ste 100
Middlebury, CT 06762                          Rosemont, IL 60018                         Spartanburg, SC 29307-1069




                                                               18                                            3288595.1
           Case 18-31754-5-mcr      Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15           Desc
                                     Certificate of Service Page 19 of 26


MBMH Women's Breast Health Center      McMaster-Carr                       McNaughton-McKay Electric Co.
1650 Skylyn Drive, Ste 130             P.O. Box 7690                       P.O. Box 890976
Spartanburg, SC 29307-1069             Chicago, IL 60680-7690              Charlotte, NC 28289



Med One Capital Funding, LLC           Med One Capital Funding, LLC        Med One Capital Funding, LLC
P.O. Box 708278                        10712 South 1300 East               c/o CT Lien Solutions
Sandy, UT 84070                        Sandy, UT 84094                     P.O. Box 29071
                                                                           Glendale, CA 91209-9071


Med One Group                          Mediacom Business                   Medline Industries Inc.
10712 South 1300 East                  1104 N. Westover Boulevard          Dept. CH 14400
Sandy, UT 84094                        Albany, GA 31707-6626               Palatine, IL 60055-4400



Medline Industries Inc.                MEM Oolteway Imaging Center         Midtown Neurology PC
Box 382075                             6401 Mountain View Road             285 Boulevard NE, Ste 345
Pittsburgh, PA 15251-8075              Ooltewah, TN 37363-6681             Atlanta, GA 30312-4201



Mitchell Convalescent Center           Mitchell County Hospital            Moncrief Army Health Clinic
37 S. Ellis Street                     90 E. Stephens Street               4500 Stuart Avenue
Camilla, GA 31730-1812                 Camilla, GA 31730-1836              Columbia, SC 29207-5700



Moody Air Force Base Clinic            Morningside of Albany               Morrisette Paper Company, Inc.
3276 Mitchell Blvd.                    1721 Beattie Road                   P.O. Box 890982
Moody A F B, GA 31699-1500             Albany, GA 31721-2911               Charlotte, NC 28289-0982



Nathan Harvey Enterprises Inc.         Northeast Georgia Hospital System   Northeast Georgia Medical Center Barrow
645 Cooper Road                        743 Spring Street                   316 N. Broad Street
Social Circle, GA 30025                Gainesville, GA 30501-3899          Winder, GA 30680-2150



Northside Center for Behavioral        NY Urgent Care Practices, P.C.      Optum Bank, Inc.
& Psychiatric Care                     P.O. Box 500                        2525 Lake Park Boulevard
401 Old Albany Road                    Ellicottville, NY 14731-0500        Salt Lake City, UT 84120
Thomasville, GA 31792-4014


Optumhealth Bank, Inc.                 Optumhealth Bank, Inc.              Orkin
2525 Lake Park Boulevard               c/o CT Lien Solutions               1400 Marietta Blvd. W, Suite B
Salt Lake City, UT 84120               P.O. Box 29071                      Atlanta, GA 30318-4144
                                       Glendale, CA 91209-9071



                                                         19                                    3288595.1
           Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                  Desc
                                         Certificate of Service Page 20 of 26


Orthopedic Specialties                     Osceola Supply, Inc.                       Osceola Supply, Inc.
303 E. Wood Street                         P.O. Box 13503                             915 Commerce Boulevard
Spartanburg, SC 29303-3020                 Tallahassee, FL 32317                      Midway, FL 32343



Overhead Door of Atlanta                   Pace Analytical Services, Inc.             Palmetto Compressors, Inc.
221 Armour Drive                           P.O. Box 684056                            P.O. Box 577
Atlanta, GA 30324                          Chicago, IL 60695-4056                     302 Hughes Street
                                                                                      Clemson, SC 29633


Palmetto Hematology Oncology- Union        Partners Cooperative, Inc.                 Partsmaster
407 W. South Street                        3625 Cumberland Boulevard, SE              P.O. Box 655326
Union, SC 29379-2771                       Suite #1425                                Dallas, TX 75265
                                           Atlanta, GA 30339


Partsmaster                                Pelham Parkway Nursing Home                Penske Truck Leasing Co., L.P.
2727 Chemsearch Blvd.                      608 Dogwood Drive NE                       P.O. Box 532658
Irving, TX 75062                           Pelham, GA 31779-1132                      Atlanta, GA 30353-2658



Penske Truck Leasing Co., L.P.             Penske Truck Leasing Co., LP               PeopleReady Inc.
2675 Morgantown Road                       P.O. Box 532658                            1015 ''A'' Street
Reading, PA 19607                          Atlanta, GA 30353-2658                     Tacoma, WA 98402



Phillips Staffing                          Phobe Community Care Clinic                Phoebe Community Benefit
c/o AR Funding                             417 W. 4th Avenue                          417 W. 3rd Avenue
P.O. Box 16253                             Albany, GA 31701-1915                      Albany, GA 31701-1943
Greenville, SC 29606


Phoebe Corporate Health Center             Phoebe Diagnostics Imaging Center          Phoebe East
2410 Sylvester Road                        2709 Meredyth Drive, Ste. 100              3410 Sylvester Road
Albany, GA 31705                           Albany, GA 31707-0222                      Albany, GA 31705-2479



Phoebe Endoscopy Center                    Phoebe Family Medical Center - Albany      Phoebe Family Medical Center - Camilla
2709 Meredyth Drive                        901 N. Madison Street                      48 US Highway 19 S
Albany, GA 31707-0222                      Albany, GA 31701-2210                      Camilla, GA 31730-1960



Phoebe Family Medical Center - Pelham      Phoebe Family Medical Center- Laurel Pl.   Phoebe Gastroenterology Associates
410 Curry Street NE                        1390 US Highway 19 S                       2709 Meredyth Drive
Pelham, GA 31779-1457                      Leesburg, GA 31763-4831                    Albany, GA 31707-0222




                                                              20                                          3288595.1
           Case 18-31754-5-mcr          Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15               Desc
                                         Certificate of Service Page 21 of 26


Phoebe Healthworks                         Phoebe Infectious Disease                Phoebe Neurology Associates
311 W. 3rd Avenue                          507 W. 3rd Avenue, Ste 3                 2709 Meredyth Drive, Ste 230
Albany, GA 31701-2093                      Albany, GA 31701-1944                    Albany, GA 31707-0218



Phoebe Neurosurgical Associates            Phoebe Northwest                         Phoebe Orthopaedic Specialty Group
2622 Meredyth Drive                        2336 Dawson Road                         2709 Meredyth Drive, Ste 450
Albany, GA 31707-0206                      Albany, GA 31707-2800                    Albany, GA 31707-0220



Phoebe Putney Memorial Hospital            Phoebe Putney Memorial Hospital          Phoebe Rheumatology
417 W. 3rd Avenue                          North Campus                             901 N. Madison Street
Albany, GA 31701-1943                      2000 Palmyra Road                        Albany, GA 31701-2210
                                           Albany, GA 31701-1528


Phoebe Sickle Cell Clinic                  Phoebe Sleep Disorders Center            Phoebe Sumter Medical Center
1009 N. Monroe Street, Ste B               2709 Meredyth Drive, Ste 310             126 US Highway 280 W.
Albany, GA 31701-1970                      Albany, GA 31707-0219                    Americus, GA 31719-8645



Phoebe Sumter OB/GYN                       Phoebe Sumter Orthopedics                Phoebe Sumter Surgical Associates
126 US Highway 280 W.                      132 US Highway 280 W.                    120 US Highway 280 W
Americus, GA 31719-8645                    Americus, GA 31719-8645                  Americus, GA 31719-8645



Phoebe Sumter Wellness & Educ. Center      Phoebe Tower Medical at Meredyth Place   Phoebe Worth Family Medicine - Sylvester
132 US Highway 280 W.                      2709 Meredyth Drive, Ste 330             1014 W. Franklin Street
Americus, GA 31719-8645                    Albany, GA 31707-0213                    Sylvester, GA 31791-1971



Phoebe Worth Medical Center                Phoebe Wound Care & Hyperbaric Center    Piedmont Natural Gas
807 S. Isabella Street                     803 N. Jefferson Street                  P.O. Box 1246
Sylvester, GA 31791-7554                   Albany, GA 31701-2373                    Charlotte, NC 28201-1246



Powell Contract Services, LLC              Premier Orthopedics                      Prime Alliance Bank
129 Lake Estates Drive                     2405 Osler Court, STe 100                1868 South 500 West
Ashburn, GA 31714                          Albany, GA 31707-0215                    Woods Cross, UT 84087



Prime Alliance Bank                        Protection 1/ADT                         Pumps, Valves and Controls
c/o CT Lien Solutions                      P.O. Box 219044                          1709 South Slappey Boulevard
P.O. Box 29071                             Kansas City, MO 64121-9044               Albany, GA 31701
Glendale, CA 91209-9071



                                                             21                                         3288595.1
           Case 18-31754-5-mcr            Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15               Desc
                                           Certificate of Service Page 22 of 26


Pure Health Solutions Inc.                   Pye-Barker Fire & Safety, Inc.          R. Allen Simmons
P.O. Box 742647                              P.O. Box 69                             14 Red Jonathan Court
Cincinnati, OH 45274-2647                    Roswell, GA 30077-0069                  Simpsonville, SC 29681



R. S. Andrews                                Raintree Waste                          Raintree Waste
3617 Clearview Parkway                       P.O. Box 18974                          1073 Ridge Avenue SW
Atlanta, GA 30340                            Atlanta, GA 31126                       Atlanta, GA 30315



Randolph Medical Associates                  Regional Medical Center of Orangeburg   Republic Services #744
125 McDonald Avenue                          and Calhoun Counties                    P.O. Box 9001099
Cuthbert, GA 39840-5829                      3000 Saint Matthews Road                Louisville, KY 40290-1099
                                             Orangeburg, SC 29118-1442


Richard Leatherwood                          Right Sales & Service                   RMCO Healthplex
1370 Hanging Rock Road                       1666 East Vesta Avenue                  3000 Saint Matthews Road
Boiling Springs, SC 29316                    Atlanta, GA 30337                       Orangeburg, SC 29118-1442



RMCO Healthplex - Holly Hill                 RMCO Healthplex - Santee                RMCO Urgent Care - Bamburg
187 Bunch Ford Road                          111 John Lawson Avenue                  185 McGee Street
Holly Hill, SC 29059-8224                    Santee, SC 29142-8654                   Bamberg, SC 29003-1154



Robert J. Hawkins                            Robertson Home Improvement              Rogers & Callcott Environmental
744 September Chase                          2320 Prime Point                        Attn: Accounts Receivable
Wellford, SC 29385                           Conyers, GA 30013                       P.O. Box 5655
                                                                                     Greenville, SC 29606


Rome Electric Motor Works                    Ross Textiles, Inc.                     Rossu Smith
36 Westside Industrial Boulevard             P.O. Box 622                            4801 Impala Lane
Rome, GA 30165                               507 King Street E                       Albany, GA 31705
                                             Bethune, SC 29009


Ryder                                        Ryder Truck Rental, Inc.                S.C. Department of Revenue and Taxation
P.O. Box 402366                              6000 Windward Parkway                   P.O. Box 12265
Atlanta, GA 30384-2366                       Alpharetta, GA 30005                    Columbia, SC 29211-9979



S.C. Department of Revenue and Taxation      Scale Systems, Inc.                     Self Regional Healthcare
775 Addison Avenue, Ste 201                  P.O. Box 116733                         1325 Spring Street
Rock Hill, SC 29730                          Atlanta, GA 30368-6733                  Greenwood, SC 29646




                                                                   22                                    3288595.1
           Case 18-31754-5-mcr       Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                   Desc
                                      Certificate of Service Page 23 of 26


Self Regional Medical Center            SFMC Outpatient Imaging & Specialty       Shippers Supply, Inc.
402 Maxwell Avenue                      Care at Camp Creek                        P.O. Box 8238
Greenwood, SC 29646-2619                3890 Redwine Road SW, Ste 104             Spartanburg, SC 29305
                                        Atlanta, GA 30331-5583


SimplexGrinnell                         SimplexGrinnell                           South Georgia Surgical Associates
District #23                            Dept. CH 10320                            100 Mimosa Drive
2788 Fairforest Clevedale               Palatine, IL 60055-0320                   Thomasville, GA 31792-6676
Spartanburg, SC 29301


Southeastern Freight                    Southeastern Interventional Pain Assoc.   Southern Industrial Electronics Inc.
420 Davega Road                         1140 Hammond Drive NE, #D4190             834 Pine Avenue
Lexington, SC 29073                     Atlanta, GA 30328-5338                    Albany, GA 31701



Southern Regional Medical Center        Southern Surgical Arts Calhoun            Southwest Georgia OB/GYN
11 Upper Riverdale Road, SW             120 Cornerstone Way SE, Ste C             808 13th Avenue
Riverdale, GA 30274                     Calhoun, GA 30701-4791                    Albany, GA 31701-1328



Southwest Georgia Physical Therapy      Southwest Georgia Regional Med. Center    Spa Rent
333 Randolph Street                     361 Randolph Street                       803 3rd Avenue, Floor 8
Cuthbert, GA 39840-6127                 Cuthbert, GA 39840-6127                   New York, NY 10022



Spartanburg Community College           Spartanburg County Treasurer              Spartanburg Regional Healthcare Services
Tyger River Campus                      366 North Church Street, #300             Patient Financial Services
290 Commerce Court, Rm 303              Spartanburg, SC 29303                     P.O. Box 743070
Duncan, SC 29334-9285                                                             Atlanta, GA 30374-3070


Spartanburg Water System                SPN Star Wipers, Inc. - RAGS              Standard Textile
200 Commerce Street                     1125 E. Main Street                       P.O. Box 630302
P.O. Box 251                            Newark, OH 43055-8869                     Cincinnati, OH 45263-0302
Spartanburg, SC 29304


Standard Textile                        Staples Advantage                         Staples Advantage
One Knollcrest Drive                    Dept ATL                                  Dept ATL
Cincinnati, OH 45237                    P.O. Box 105748                           P.O. Box 405386
                                        Atlanta, GA 30384-5386                    Atlanta, GA 30384-5386


Steel Core Industrial Supply            Stericycle, Inc.                          Stericycle, Inc.
849 California Avenue                   P.O. Box 6582                             28161 N. Keith Drive
Spartanburg, SC 29303                   Carol Stream, IL 60197-6582               Lake Forest, IL 60045




                                                           23                                           3288595.1
            Case 18-31754-5-mcr        Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15         Desc
                                        Certificate of Service Page 24 of 26


Storms Industries, Inc.                   Streamline Solutions              Sunbelt Rentals, Inc.
1500 S. Western Ave.                      P.O. Box 560775                   P.O. Box 409211
Chicago, IL 60608                         Orlando, FL 32856                 Atlanta, GA 30384-9211



Superior Document Solutions               Surgery Center at Pelham          SurgiCare Gwinnett
1925 Breckinridge Plaza                   2755 S. Highway 14                367 Athens Highway, Ste 100
Ste. 160                                  Greer, SC 29650-4902              Loganville, GA 30052-2207
Duluth, GA 30096


T3 Labs, Inc.                             Tamelia N. Moore                  Tamiko Favors
387 Technology Circle NW, Ste 175         3243 Staton Drive                 c/o Barrett & Farahany
Atlanta, GA 30313-2422                    Albany, GA 31705                  Attn: Amanda A. Farahany, Esq.
                                                                            1100 Peachtree Street, Suite 500
                                                                            Atlanta, GA 30309

Teems Electric Company                    Teems Electric Inc.               Terminix Service, Inc.
c/o Spears, Moore, Rebman & Williams      6362 Battle Field Pkwy.           Attn: Central Accounting
Attn: Cara Weiner, Esq.                   Ringgold, GA 30736                3612 Fernandina Road
601 Market Street, Suite 400                                                Columbia, SC 29210
Chattanooga, TN 37402

Texchine Inc.                             Thermal Engineering of Arizona    Thermopatch Corporation
P.O. Box 188                              2250 W. Wetmore Road              P.O. Box 8007
207 Beaufort Street                       Tucson, AZ 85705                  Syracuse, NY 13217-8007
Chapin, SC 29036


Thermopatch Corporation                   Thomasville Physical Therapy      Tingue, Brown & Co.
2204 Erie Boulevard East                  300 W. Hansell Street             309 Dividend Drive
Syracuse, NY 13224                        Thomasville, GA 31792-6650        Peachtree City, GA 30269



Tingue, Brown & Co.                       TLC Tri-State Laundry Companies   TLC Tri-State Laundry Companies
P.O. Box 824619                           P.O. Box 1259                     P.O. Box 69
Philadelphia, PA 19182-4619               Waycross, GA 31502-1259           Valdosta, GA 31603-0069



TLC Tri-State Laundry Companies           Tyler Staffing Services, Inc.     U.S. Securities and Exchange Commission
1560 Old Clyattville Road                 d/b/a CHASE Professionals         Office of Reorganization
Valdosta, GA 31601                        750 Hammond Drive, Bldg. 9        950 East Paces Ferry Road, NE, Suite 900
                                          Atlanta, GA 30328                 Atlanta, GA 30326-1382


Uline                                     ULS Acquisition LLC               ULS Acquisition, LLC
12575 Uline Drive                         Attn: John Giardino               803 3rd Avenue, Floor 8
Pleasant Prairie, WI 53158                805 Third Avenue, 8th Floor       New York, NY 10022
                                          New York, NY 10022



                                                              24                                3288595.1
           Case 18-31754-5-mcr             Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15               Desc
                                            Certificate of Service Page 25 of 26


Union County Emergency Medical Services       United Rentals (North America), Inc.    Universal Environmental Services, LLC
1262 S. Duncan Bypass                         P.O. Box 100711                         411 Dividend Drive
Union, SC 29379-7218                          Atlanta, GA 30384-0711                  Peachtree City, GA 30269



Urgent Care & Corporate Care Centers          VAMC Augusta Downtown Division          VAMC Augusta Uptown Division
2705 E. Pinetree Blvd, Ste A                  800 Bailie Drive                        1 Freedom Way
Thomasville, GA 31792-4875                    Augusta, GA 30912-2619                  Augusta, GA 30904-6258



VAMC Charleston                               VAMC Columbia                           VAMC Dublin
109 Bee Street                                6439 Garners Ferry Road                 1826 Veterans Blvd.
Charleston, SC 29401-5703                     Columbia, SC 29209-1638                 Dublin, GA 31021-3620



Vaspian LLC                                   Vaspian LLC                             Vaughn Belting Co., Inc.
P.O. Box 3399                                 266 Oak Street                          P.O. Box 5505
Buffalo, NY 14240                             Buffalo, NY 14203                       Spartanburg, SC 29304



VITAS Innovatice Hospice Care                 VITAS Innovative Hospice Care           VITAS Innovative Hospice Care - Duluth
Direct Sale                                   931 Quarry Road                         3840 Peachtree Industrial Blvd., Ste 101
123 SE 3rd Avenue, Ste 440                    Stockbridge, GA 30281-4352              Duluth, GA 30096-5031
Miami, FL 33131-2003


W40M RHCO-Atlantic USAHCA                     W40M RHCO-Atlantic USAHCA               Wachovia Commercial Loan (0009-1)
Northern Regional Health Contracting Off      Northern Reg. Contracting Office NRCO   P.O. Box 41602
6021 5th Street, Bldg. 1467                   6021 5th Street, Bldg. 1467             Philadelphia, PA 19101-1601
Fort Belvoir, VA 22060-5580                   Fort Belvoir, VA 22060-5580


Waldrop Mechanical Services                   Walton EMC Natural Gas                  Walton Energy, Inc.
P.O. Box 369                                  P.O. Box 1347                           d/b/a Walton EMC Natural Gas
Reidville, SC 29375                           Monroe, GA 30655-1347                   P.O. Box 260
                                                                                      Monroe, GA 30655


WebAddo, Inc.                                 Weldor's Supply HOuse, Inc.             WellStar AMC Morrow Healthcare
1270 Caroline Street                          P.O. Box 4926                           1000 Corporate Center Drive, Ste 200
Suite D120-106                                Spartanburg, SC 29305-4926              Morrow, GA 30260-4129
Atlanta, GA 30307


WellStar AMC Bone & Joint Specialists         WellStar AMC East Point Clinic          WellStar AMC Gym
285 Boulevard NE, Ste 310                     1136 Cleveland Avenue, Ste 317          303 Parkway Drive NE, #427
Atlanta, GA 30312-4209                        Atlanta, GA 30344-3618                  Atlanta, GA 30312-1212




                                                                  25                                      3288595.1
           Case 18-31754-5-mcr           Doc 159-1 Filed 01/28/19 Entered 01/28/19 11:55:15                 Desc
                                          Certificate of Service Page 26 of 26


WellStar AMC Inman Park Physicians          WellStar AMC Orthopaedic Rehabilitation   WellStar AMC Primary Care Clinic
240 N. Highland Avenue, Ste E               320 Parkway Drive NE                      3886 Princeton Lakes Way SW, Ste 120A
Atlanta, GA 30307-5625                      Atlanta, GA 30312-1213                    Atlanta, GA 30331-5511



WellStar AMC Primary Care Clinic            WellStar AMC Prinary Care Clinic          WellStar Atlanta Medical Center
560 Amsterdam Avenue NE, Ste D              3355 Cascade Road SW                      303 Parkway Drive NE, #427
Atlanta, GA 30306-3479                      Atlanta, GA 30311-3678                    Atlanta, GA 30312-1212



Wellstar Health System, Inc.                Wellstar Health System, Inc.              Wellstar Health Systems
c/o Moore Ingram Johnson & Steele, LLP      793 Sawyer Road                           1800 Parkway Place
Emerson Overlook                            Marietta, GA 30062                        Marietta, GA 30067
326 Roswell Street, Suite 100
Marietta, GA 30060

Wesley Commons                              Westside Dermatology                      Whitten Center
1110 Marshall Road                          1250 John B White Sr. Blvd.               P.O. Box 4540
Greenwood, SC 29646-4216                    Spartanburg, SC 29306-3929                Columbia, SC 29240-4540



Willingham 1631, LLC                        Willsom Hospice House                     Wiregrass Rehabilitation Center
B.T. Investments                            320 Foundation Lane                       795 Ross Clark Circle #1
P.O. Box 25585                              Albany, GA 31707-5862                     Dothan, AL 36303
San Mateo, CA 94402


Wiregrass Rehabilitation Center II          Wiregrass Rehabilitation Center, Inc.     Wound Management & Hyperbaric
2080 Child Street                           795 Ross Clark Circle                     Medicine
Jacksonville, FL 32214-5005                 Dothan, AL 36303                          113 W. Hansell Street
                                                                                      Thomasville, GA 31792-6664


Wright Express                              Zero Waste Solutions
P.O. Box 639                                3276 Mitchell Blvd.
Portland, ME 04104                          Moody A F B, GA 31699-1500




                                                               26                                          3288595.1
